      Case: 1:19-cr-00705-SO Doc #: 16-4 Filed: 04/24/20 1 of 2. PageID #: 109



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X

IN RE:                                                                 ADMINISTRATIVE ORDER
CORONAVIRUS/COVID-19 PANDEMIC                                                NO. 2020-14
------------------------------------------------------------------

STATUS OF DETENTION FACILITIES
HOUSING DEFENDANTS IN CASES FILED IN
THE EASTERN DISTRICT OF NEW YORK

-------------------------------------------------------------------X
ROSLYNN R. MAUSKOPF, Chief Judge

         In response to the coronavirus/COVID-19 pandemic, counsel for defendants detained at
three facilities have filed and continue to file applications for release in individual cases pending
in this District. A primary basis cited in each of these applications is the general risk of
contracting COVID-19 as a result of the defendant’s continued confinement, together with
additional information specific to the particular defendant and case. Defendants in cases pending
in this District are primarily detained at the Metropolitan Detention Center Brooklyn (MDC
Brooklyn) and the Metropolitan Correctional Center New York (MCC New York), both operated
by the Federal Bureau of Prisons (BOP), and the Queens Detention Facility (QDF), a private
facility operated by the GEO Group, Inc. under contract with the United States Marshals Service
(USMS) to house primarily pre-trial detainees.

        In order to provide the Judges of this Court and the parties in these cases with current,
consistent, and accurate information to assess the common issue underlying these applications, it
is hereby

       ORDERED, that the Wardens of MDC Brooklyn, MCC New York, and QDF provide to
this Court in writing, twice weekly on the schedule below, a status report concerning the
incidence of infection of COVID-19 at each facility and the measures undertaken to mitigate the
spread of COVID-19 within each facility, to include, but not limited to, the following
information:

        1) Protocols for screening and testing inmates, staff, and other entering or leaving each
           facility;
        2) The number of inmates tested and the number of positive tests;
        3) The number of staff and/or others testing positive;
        4) All efforts undertaken to mitigate the spread of COVID-19 both generally, and in
           response to any symptomatic inmate(s) and/or positive test(s); and it is

        FURTHER ORDERED, that the first such status report shall be submitted electronically
to the undersigned on behalf of the Court by 12:00 noon on Friday, April 3, 2020; and it is


                                                                                              DEFENDANT'S
                                                                                                EXHIBIT


                                                                                         D-1 1:19CR705
      Case: 1:19-cr-00705-SO Doc #: 16-4 Filed: 04/24/20 2 of 2. PageID #: 110



        FURTHER ORDERED, that in light of the nature of the COVID-19 virus and the
potential for changed circumstances within each facility, that regular updated status reports shall
be so submitted twice weekly, by 4:00 pm on Tuesday and Thursday of each week, commencing
Tuesday, April 7, 2020, and, if necessary, in response to any further Order of this Court; and it is

       FURTHER ORDERED, that each status report shall also be provided by the BOP to the
Executive Director of Federal Defenders of New York for dissemination as appropriate to
counsel for defendants detained in these facilities, and to the United States Attorneys for the
Eastern and Southern Districts of New York and the United States Marshals for the Eastern and
Southern Districts of New York; and it is

        FURTHER ORDERED, that given the public interest in all criminal proceedings filed in
this District, and in the issue of the potential spread of COVID-19 in the community, each status
report will be posted at a link on the public website of this Court.

       Nothing in this Order shall prevent any individual Judge or party from seeking additional
information relevant to any application filed in this Court.

       This Administrative Order shall remain in effect until further Order of the undersigned.

                                                      SO ORDERED.

                                                              /S
Dated: Brooklyn, New York                             __________________________________
       April 2, 2020                                  ROSLYNN R. MAUSKOPF
                                                      Chief Judge




                                                 2                                                DEFENDANT'S
                                                                                                    EXHIBIT


                                                                                              D-2 1:19CR705
